DETAILED ACTION
This is in response to the request for continued examination filed 25 October 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2021 has been entered.
As a result of the amendment, claims 1, 3 - 6, 12 - 13 and 15 - 16 are amended and claims 2 and 17 - 20 are canceled. Therefore, claims 1, 3 - 6 and 12 - 16 are currently pending in the application. Claims 1 and 12 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 - 6 and 12 - 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “wherein each of the plurality of performance throttle groups includes a plurality of memory devices and a plurality of temperature sensors and wherein each of the plurality of memory devices includes each of the plurality of temperature sensors”. It is unclear how each temperature sensor in the plurality of temperature sensors can be included in each memory device of the plurality of memory devices. The claim will be examined as “and wherein each of the plurality of memory devices includes one of  as described in Specification ¶ [0042].
Regarding claim 12, the claim is rejected under a similar rational as regarding claim 1 above.
Regarding claims 3 - 6 and 13 - 16, the claims are dependent on claims 1 or 12, and do not fix the issues of the claims they depend on, thus are rejected under the same rational as regarding claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 - 6 and 12 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (U.S. PGPub 2007/0191993; Aug. 16, 2007; hereinafter “Wyatt”) in view of Brittain et al. (U.S. PGPub 2006/0179334; Aug. 10, 2006; hereinafter “Brittain”).
Regarding claim 1, Wyatt teaches a storage device comprising: [Figs 2 - 4]
a performance throttle group, wherein the performance throttle group [“thermal control mechanism’ broadly refers to any function that attempts to control the temperature of a memory device or a group of memory devices ¶ [0049])] includes a plurality of memory devices [Fig 2, memory devices 222-228 of memory module 220 (¶ [0026])] and a plurality of temperature sensors [thermal sensors 230-238 (¶ [0026])] and wherein each of the plurality of memory devices includes at least one of each of the plurality of temperature sensors; and [Memory devices 222-228 include on-die thermal sensors 230-238. (¶ [0026])]
a memory controller [memory controller 210 including thermal management 212 (¶ [0028])] configured to obtain temperature information from indicator memory devices [thermal management system 212 collects and processes temperature data from thermal sensors 230-238 (¶ [0028]); Fig 4, step 402] selected for each of the plurality of performance throttle groups, [¶ [0035]; step 404; the thermal management system processes the temperature data collected from the on-die sensors. In some embodiments, processing the temperature data includes making various calculations based on the data. Examples of the calculations include calculating one of the following: a maximum temperature, a minimum temperature, an average temperature, a moving average temperature, and the like. (¶ [0047])] and control operating performances of the plurality of memory devices for each of the plurality of performance throttle groups based on the temperature information. [steps 404-408; If a thermal threshold has been reached, then the thermal management system may initiate a thermal control mechanism as shown by 408 (¶ [0049])]
a group of memory devices.” (¶ [0049]),  Wyatt does not specifically teach a plurality of performance throttle groups that includes a plurality of memory devices.
However, in the related art of direct management of power usage by memory modules within a memory subsystem (¶ [0003]), Brittain teaches a plurality of performance throttle groups, wherein each of the plurality of performance throttle groups includes a plurality of memory devices [Fig 3B, LEGEND teaches each DIMM may be throttled as a performance throttle group based on input of V-TEMP sensor (¶ [0064])]
Brittain further teaches that this “allows a thermal management system to mitigate for temperature differences that are due to, for example, differences in air flow across a memory module.” (¶ [0019])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teaching of multiple performance throttle groups to the device that performs throttling of a group of memory devices based on temperature indications of Wyatt to achieve a system in which a plurality of performance throttle groups each contain a plurality of memory devices for the benefit of mitigating for temperature differences in air flow across a memory module.
Regarding claim 3, the combination of Wyatt/Brittain teaches the device of claim 1, and Wyatt in the combination further teaches the memory controller comprises a performance adjustment unit [thermal collection and control logic 135 (¶ [0023]); Fig 3, item 300] configured to compare the temperature information with a threshold temperature, detect a performance limit group including a memory device having a temperature exceeding the threshold temperature among the plurality of performance throttle groups, [¶ [0023]] and [¶ [0039]; see also Fig 4, steps 402 - 408]
Regarding claim 4, the combination of Wyatt/Brittain teaches the device of claim 3, and Wyatt in the combination further teaches the performance adjustment unit comprises: a temperature information input unit configured to receive the temperature information from the memory devices [Fig 4, step 402] and detect the performance limit group; [trigger a response if the temperature of memory devices 222-228 exceeds a threshold (or a policy associated with the threshold). (¶ [0028])] and a performance adjustment control unit configured to limit power to be applied to the memory devices included in the performance limit group. [step 408; ¶ [0049]]
Regarding claim 5, the combination of Wyatt/Brittain teaches the device of claim 1, and Wyatt in the combination further teaches the temperature information comprises information about temperatures measured by temperature sensors included in the memory devices selected for each of the plurality of performance throttle groups. [thermal management system 300 processes the collected temperature data. For example, thermal management system 300 may calculate average temperature(s), moving average temperature(s), minimum temperature(s), maximum temperature(s), and the like. In an alternative embodiment, more calculations, fewer calculations, and/or different calculations may be made using the temperature data. (¶ [0035])]
Regarding claim 6, the combination of Wyatt/Brittain teaches the device of claim 1, and Brittain in the combination further teaches each of the memory devices selected for each of the plurality of performance throttle groups is determined based on physical locations of the memory devices selected for each of the plurality of performance throttle groups within each of [Figs 3B - 4, V-TEMP sensors located with corresponding DIMM, which is a throttle group; ¶ [0064]-[0066]]
Regarding claim 12, the claim recites the method performed by the device of claim 1, and is rejected under a similar rational as regarding claim 1 above.
Regarding claims 13 - 16, the claims are dependent on claim 12 and recite the limitations of claims 3 - 6 respectively. The claims are rejected under a similar rational as regarding the respective claim above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not apply to the current rejection based on the amended claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.N./            Examiner, Art Unit 2186                                                                                                                                                                                            

/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186